        Case 2:20-cv-00787-AWI-JLT Document 56 Filed 11/10/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   CLARA MAE RUTLEDGE, et al.,                         Case No.: 2:20-cv-00787 AWI JLT
12                  Plaintiffs,                          ORDER AFTER NOTICE OF SETTLEMENT
13          v.                                           (Doc. 55)
14   ETHICON, INC., et al.,

15                  Defendants.

16          The parties report that they have settled the matter in principle as a result of a global settlement
17   involving several hundred plaintiffs. (Doc. 55) They seek a stay of the action to determine whether the
18   settlement will come to fruition. Thus, the Court ORDERS:
19          1.      The stipulation to dismiss the action SHALL be filed no later than April 30, 2021;
20          2.      All pending dates, conferences and hearings are VACATED.
21   The parties are advised that failure to comply with this order may result in the Court imposing
22   sanctions, including the dismissal of the action.
23
24   IT IS SO ORDERED.
25
        Dated:     November 9, 2020                            /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28
